Citation Nr: 1210083	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hearing loss prior to May 5, 2010.  

2.  Entitlement to a rating in excess of 30 percent since May 5, 2010, for service-connected hearing loss.  

3.  Entitlement to service connection for a disability due to asbestos exposure.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision in which the RO denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran perfected a timely appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In January 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  


FINDINGS OF FACT

1.  In a November 2010 written statement the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to a compensable rating prior to May 5, 2010, for service-connected hearing loss.  

2.  In a November 2010 written statement the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to a rating in excess of 30 percent since May 5, 2010, for service-connected hearing loss.  

3.  In a March 2010 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to a disability due to asbestos exposure.  

4.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service-connection for a disability due to asbestos exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to a compensable rating prior to May 5, 2010, for service-connected hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

3.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to a rating in excess of 30 percent since May 5, 2010, for service-connected hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

4.  The criteria for establishing service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished. 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).   

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447   (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

III.  Factual Background

A July 2005 VA examination report shows that the Veteran reported bilateral tinnitus that began years ago.  The Veteran stated that he hears the noise for 30 minutes once a month.  The noise was reported as being very soft-like a buzzing.  The examiner noted that tinnitus is a subjective complaint with no objective means of documenting its presence or absence.  The examiner stated that in his opinion, the Veteran's subjective complaint of tinnitus is not related to his history of noise exposure in the military.  His description of hearing tinnitus only 30 minutes per month is not consistent with descriptions of tinnitus occurring after exposure to high intensity noise.  The tinnitus is not related to the conditions that are of were responsible for his hearing loss.  The examiner opined that his tinnitus occurs very infrequently (once a month for 30 minutes per episode) and is not consistent with that generally reported by others exposed to high intensity noise.  The examiner stated that he did not think that the Veteran's tinnitus was caused by exposure to loud noise.  

A September 2007 VA audiology consult note shows that the Veteran reported occasional tinnitus (once per month, lasting approximately 45 minutes).  

A May 2008 VA examination report shows that the Veteran reported that tinnitus is present and was not sure when it started but that he first noticed it after the service.  He described it as bilateral and persistent, occurring daily, and all of the time.  He estimated the loudness to be as loud as conversation.  The examiner opined that in considering the occupation as farm worker on family farm with probable noise exposure from an early age (not just from high school graduation and older), degree of hearing loss at enlistment, the second hearing test showing a 6k drop bilaterally, engine room work, the report of tinnitus starting while in the engine room, the separation testing of whisper voice, post military work as machinist, thresholds obtained today, it is my opinion that the Veteran's hearing loss is at least as likely as not exacerbated by or a result of noise exposure during military service.  The examiner did not opine as to the etiology of the Veteran's tinnitus.  

In a March 2010 written statement from the Veteran reported that he was stationed aboard the USS Hornet for two years, eleven months, and five days and his duties were that of a machinist mate.  As a machinist mate his every day duties were confined to the engine room, boiler room, or generator room.  He performed these duties anywhere from 12-20 hour days seven days a week.  The Veteran stated that he did not wear hearing protection.  The July 2005 examiner stated that my report of tinnitus is not consistent with that generally reported by others exposed to high intensity noise.  The Veteran stated that he has had this buzzing sound since his time in the service and that at his last examination, he told the examiner that he has had a loud buzzing that becomes unbearable at least once a month, but the normal buzzing is constant.  He pointed out that VA regulations state that for service connection for tinnitus it must be recurrent and that he has recurrent tinnitus that has been constant since his active duty service.  

At his May 2010 VA examination the Veteran reported an onset of bilateral tinnitus sometime following his discharge from service.  At his 2005 hearing evaluation he report hearing tinnitus "not very often" on average 1/month lasting up to 30 minutes at a times and reported only being able to hear the tinnitus if in a quiet room.  Based on this report and the C-file review, it is my opinion that military noise exposure is not responsible for his tinnitus.  His hearing loss began during his service and does not coincide with the reported onset of tinnitus.  

A March 2011 VA audiologist addendum indicates that the per the C&P exam request form, the Veteran takes exception to the statement " reports an onset of bilateral tinnitus sometime following the discharge from the service" as found in the previous C&P report.  It should be noted that this statement was taken from the written history completed by the Veteran on the day of the exam.  In his own handwriting he states "tinnitus began after service."  The examiner stated that based on his own report and C-file review, the opinion stands as found in the May 2010 examination report.  

In an April 2011 VA examination report addendum, it was indicated that after reviewing past compensation and pension reports and this Veteran's report given in this clinic on more than one occasion, it is my opinion that military noise exposure is not responsible for his tinnitus.  The opinion given with regards to tinnitus at the July 2005 VA examination is as follows: "tinnitus is a subjective complaint with no objective means of documenting its presence or absence.  In my opinion, this individual's subjective complaint of tinnitus is not related to his history of noise exposure in the military.  His description of hearing tinnitus only 30 minutes per month is not consistent with descriptions of tinnitus occurring after exposure to high intensity noise.  The tinnitus is not related to the conditions that are or were responsible for his hearing loss."  The examiner concluded that based on the information above and information found in the C&P reports dated in July 2005, May 2008, and May 2010 it is my opinion that military noise exposure is not responsible for his report of tinnitus and the tinnitus is not related to his service connected hearing loss.  

At the Veteran's January 2012 Board hearing the Veteran testified that throughout the four years of his active duty he was a machinist.  As a machinist he was in the engine room, boiler rooms, and had high noise exposure.  The Veteran stated that he did not wear hearing protection.  In addition, the Veteran testified that his tinnitus, which he described as a buzzing, first began while he was on active duty and has continued since that time.  The Veteran also provided testimony that he did not think previous VA examiners understood and appreciated the tinnitus symptoms as reported.  He stated that it is not just 45 minutes a month.  There is buzzing and humming all of the time and this began after he was exposed to loud noise in-service and has it is recurrent. 




IV.  Analysis of Tinnitus Claim

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).  While service treatment records show no complaints of tinnitus in service and the July 2005, May 2010, March 2011, and April 2011 VA examiner opinions indicated that the Veteran's tinnitus was not related to his military service or his service-connected hearing loss, the Veteran has also submitted various written statements and provided testimony that his tinnitus first began while serving on active duty and has continued since that time.  The Veteran described hearing buzzing and humming which first began when he was aboard the USS Hornet and exposed to constant loud noise.  He testified that the same humming and buzzing has continued since that time.  The continuity of symptomatology evident from these supporting statements and testimony provides a plausible basis to conclude that the Veteran's tinnitus is related to his military service.  Given that the Veteran was a machinist and his reported in-service noise exposure is consistent with the circumstances of his service, the Board finds his testimony to be both competent and credible.  

The Board also recognizes that although VA examiners have opined negatively as to any casual relationship between the Veteran's tinnitus and his military service, the Veteran has indicated that there were misunderstandings and miscommunications at his various VA examinations regarding the symptomatology of his tinnitus.  

Therefore, the available evidence appears to be in a state of equipoise regarding nexus to service and the Board finds that when all doubt is resolved in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

V.  Hearing Loss and Asbestos Claims

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

The record reflects that the Veteran perfected a timely appeal of the July 2005 rating decision that, in pertinent part, granted service connection for hearing loss and assigned an initial noncompensable rating and denied entitlement to service connection for a disability due to asbestos exposure.  Subsequently, in a June 2010 rating decision, the RO assigned a 30 percent rating effective May 5, 2010 for the Veteran's service-connected hearing loss.  Thereafter, in March 2010 and November 2010 written statements, the Veteran expressed his desire to withdraw these claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over these withdrawn claims.  As such, the issues are dismissed.

















ORDER

The appeal, concerning entitlement to a compensable rating prior to May 5, 2010, for hearing loss, is dismissed.

The appeal, concerning entitlement to a rating in excess of 30 percent since May 5, 2010, for hearing loss, is dismissed.  

The appeal, concerning entitlement to service connection for a disability due to asbestos exposure, is dismissed.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


